                      Case 1:20-cr-00150-RA Document 11
                                                     12 Filed 05/26/20 Page 1 of 1


                                          AIELLO CANNICK
                                          Your rights • Our business



Robert J. Aiello                                                                                    69-06 Grand Avenue
Deveraux L Cannick                                                                             Maspeth, New York 11378
                                                                                       (718)426-0444,Fax(718)803-9764
Jennifer Arditi
                                                                                           Email:info@aiellocannick.com
Of Counsel                                                                                          NEW YORK OFFICE

John S. Esposito                                                                                (By Appointment Only)
Anthony J. Rattoballi                                                                                   (212)233-3335

                                                        May 26, 2020

         VIA ECF                                                       Application granted. The sentence is adjourned
        The Honorable Ronnie Abrams                                    to June 18, 2020 at 9:00 a.m. and will be held by
        United States Courthouse                                       video conference.
        Southern District of New York
        40 Foley Square                                                SO ORDERED.
        New York, New York 10007

                   Re:    United States v. Pablo Quiles                ________________________
                          Docket No.: 20-Cr-00150(RA)                  Ronnie Abrams, U.S.D.J.
                                                                       May 26, 2020
        Dear Judge Abrams:

                   Pablo Quiles is scheduled to appear before Your Honor on Friday, May 29**’, 2020 for
        sentencing. Please know that we received his final pre-sentencing report on May 13“’, 2020 and
        have been unable to meet and review this report with Mr. Quiles. Therefore, we r^pectfully
        request that the matter be adjourned and re-calendared to June 15“', 18"'or 19“'ifconvenient to the
        Court,


                   Please know that Jarrod Schaeffer, the Assigned Assistant, as well as Probation Officer
        Meaghan Biggs have consented our request.
                   Thank you in advance for your consideration.


                                                          ipectfully submitted*.
                                                   /


                                                        ►everaux L.A:annick


       DLC/mw


       cc: AUSA Jarrod Schaeffer, via email
             Probation Officer Meaghan Biggs, via email
